Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,072,126. Although the claims at issue are not identical, they are not patentably distinct from each other because all of applicant’s claimed limitations are contained within or made obvious by claims 1-20 of U.S. Patent No. 11,072,126.
In particular, ‘126 recites a method of producing a golf ball comprising positioning the two half shells with the core or the core with at least one intermediate layer between a first half shell cavity on a first mold plate and a second half shell cavity on a second mold plate; closing the first and second mold plates, so as to make contact between (a) the first half shell and a surface of the first half shell cavity along a circumference of the first half shell cavity, (b) the first half shell and the second half shell, and (c) the second 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,622. Although the claims at issue are not identical, they are not patentably distinct from each other because all of applicant’s claimed limitations are contained within or made obvious by claims 1-20 of U.S. Patent No. 11,077,622.
In particular, ‘622 recites a method of producing a golf ball comprising performing ultrasonic welding on two half shells to form a layer selected from the group consisting of at least one intermediate layer, at least one cover layer, or at least one intermediate layer and at least one cover layer, positioning two half shells with the core or mantle between two half shell cavities on respective mold plates; closing the mold plates to press the two half shells in half shell cavities together; making half shell material contact the surface of top portion of one half shell cavity along the circumference of one half shell cavity and the surface of top portion of another half shell cavity along the circumference of another half shell cavity; and applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/385,616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of applicant’s claimed limitations are contained within or made obvious by claims 1-20 of 17/385,616.
In particular, ‘616 recites method of producing a golf ball, comprising a. positioning a core between two half shells; b. positioning the two half shells with the core between a first half shell cavity on a first mold plate and a second half shell cavity on a second mold plate; c. closing the first and second mold plates, so as to make contact between the two half shells along a circumference of each; d. applying ultrasonic energy to at least one of the first and second mold plates to weld the two half shells along their respective circumferences to form an intermediate layer, a mantle comprising the core and the intermediate layer; e. positioning the mantle between an additional two half shells; f. positioning the additional two half shells with the mantle between a further first half shell cavity on an additional first mold plate and a further second half shell cavity on an additional second mold plate; g. closing the further first and second additional mold plates, so as to make contact between the additional two half shells along a circumference of each; and h. applying ultrasonic energy to at least one of the first and second additional mold plates to weld the additional two half shells along their respective circumferences to form the golf ball with the mantle and an outermost layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically and form a mantle comprising the core and an intermediate layer in the manner claimed by the applicant.
Regarding claim 17, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically and form a mantle in the manner claimed by the applicant.
Regarding claim 19, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld 

Claims 1-20 would be patentable if applicant files proper terminal disclaimers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745